                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                      REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.
 
     

    Present: The Honorable        CHRISTINA A. SNYDER 
             Catherine Jeang                           Not Present                        N/A 
              Deputy Clerk                      Court Reporter / Recorder              Tape No. 
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants: 
                   Not Present                                           Not Present 
    Proceedings:       (IN CHAMBERS)
                          (SEALED) - PLAINTIFF’S MOTION IN LIMINE NO. 1 TO
                          EXCLUDE EXPERT TESTIMONY RE: DISSIMILARITY OF
                          THE PARTIES’ SOURCE CODES (Dkt. [ 273 ], filed July 23,
                          2018)
                          (SEALED) - PLAINTIFF’S MOTION IN LIMINE NO. 2 TO
                          EXCLUDE EXPERT TESTIMONY RE: SIMILARITY OF THE
                          NONLITERAL ELEMENTS OF THE PARTIES’ SOFTWARE
                          (Dkt. [ 274 ], filed July 23, 2018)
                          PLAINTIFF’S MOTION IN LIMINE NO. 3 TO PRECLUDE
                          EVIDENCE AND ARGUMENT REGARDING SPOLIATION OF
                          EVIDENCE AND SANCTIONS (Dkt. [ 343 ], filed on December
                          17, 2018)
                          PLAINTIFF’S MOTION IN LIMINE NO. 4 TO PRECLUDE
                          EVIDENCE OF EXPERT OPINIONS AND TESTIMONY NOT
                          DISCLOSED IN DISCOVERY (Dkt. [ 344 ], filed on December 17,
                          2018)
                          DEFENDANTS’ MOTION IN LIMINE NO. 1 TO EXCLUDE
                          EXPERT TESTIMONY NOT PREVIOUSLY DISCLOSED BY
                          PLAINTIFF’S EXPERT ERIK LAYKIN (Dkt. [ 345 ], filed on
                          December 17, 2018)


 

 
CV-8962 (04/18)                           CIVIL MINUTES - GENERAL                          Page 1 of 15 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                      REDACTED CIVIL MINUTES – GENERAL             ‘O’
     Case No.     2:16-cv-08962-CAS-KSx             Date  January 15, 2019
     Title        MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.
 
                     DEFENDANTS’ MOTION IN LIMINE NO. 2 TO EXCLUDE ANY
                     TESTIMONY BY OR REFERENCE TO EVIDENCE OBTAINED
                     BY ALAN DAVIS (Dkt. [ 346 ], filed on December 17, 2018)
                     DEFENDANTS’ MOTION IN LIMINE NO. 3 TO EXCLUDE
                     WITNESSES AND EVIDENCE NOT DISCLOSED (Dkt. [ 347 ],
                     filed on December 17, 2018)

I.       INTRODUCTION
       On December 2, 2016, plaintiff Manufacturing Automation & Software Systems,
Inc. (“MASS Group”) filed a complaint against defendants Kristopher Hughes, James
Huysentruyt, Informatrac, Inc., PcVue, Inc., Edward Nugent, and Does 1–10
(collectively, “defendants”). Dkt. 1. On January 31, 2017, plaintiff filed the operative
first amended complaint. Dkt. 27 (“FAC”). Plaintiff asserts the following claims: (1)–(8)
copyright infringement of eight copyrighted works against all defendants; (9) violations
of the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030 et seq., against Hughes and
Huysentruyt; (10) violations of California’s Computer Data Access and Fraud Act, Cal.
Penal Code § 502, against Hughes and Huysentruyt; (11) misappropriation of trade
secrets in violation of California’s Uniform Trade Secrets Act (“CUTSA”), Cal. Civ.
Code §§ 3426 et seq., against all defendants; (12) breach of contract against Hughes and
Huysentruyt; (13) interference with prospective economic advantage against Hughes,
Huysentruyt, and InformaTrac; (14) fraud and deceit against Hughes and Huysentruyt;
(15) conversion against Hughes, Huysentruyt, and Does 1–10; (16) diversion of corporate
opportunities against Hughes and Huysentruyt; and (17) accounting against all
defendants. Id.

      On July 23, 2018, plaintiff filed two motions in limine to (1) exclude any evidence
by defendants’ expert offered to prove dissimilarity of the parties’ source codes, dkt. 273
(“MIL 1”), and (2) to exclude any evidence by defendants’ expert on the issues of
similarity of the nonliteral elements of the parties’ software, dkt. 274 (“MIL 2”). On July
30, 2018, defendants filed oppositions to each motion. Dkts. 283 (“Opp’n 1”), 284
(“Opp’n 2”).

      On December 17, 2018, plaintiff filed two additional motions in limine to (1)
preclude evidence and argument regarding spoliation of evidence and sanctions, dkt. 343
(“MIL 3”), and (2) to exclude preclude evidence of expert opinions and testimony not
 
CV-8962 (04/18)                     CIVIL MINUTES - GENERAL                         Page 2 of 15 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                      REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.
 
disclosed during discovery, dkt. 344 (“MIL 4”). Defendants filed oppositions to these
motions on December 24, 2018. Dkts. 355 (“Opp’n 3”), 357 (“Opp’n 4”).

       On December 17, 2018, defendants also filed three motions in limine to (1)
exclude expert testimony not previously disclosed by plaintiff’s expert Erik Laykin, dkt.
345 (“MIL 5”), (2) to exclude any testimony by or reference to evidence obtained by
Alan Davis, dkt. 346 (“MIL 6”), and (3) to exclude witnesses and evidence not disclosed,
dkt. 347 (“MIL 7”). Plaintiff filed opposition briefs on December 28, 2018. Dkts. 360
(“Opp’n 5”), 361 (“Opp’n 6”), 362 (“Opp’n 7”).

      Having carefully considered the parties’ arguments and supporting declarations,
the Court finds and concludes as follows.

II.      BACKGROUND
      The Court provides a brief background of certain previous motions and discovery
disputes, as they are relevant to the instant motions.

       Plaintiff developed and sells a software product that may be used for tracking and
tracing inventory and other assets of a business or other entity. Dkt. 179-28 (“DSUF”)
no. 1; FAC ¶¶ 1–2. This software program is known as “Traceability Made Easy,” or
“TME.” DSUF no. 1 & Ex. 1, Deposition of Shaunna Balady at 85:18–86:2. Plaintiff
asserts that each defendant copied the TME software to produce, market, and sell a
counterfeit version, InformaTrac Pro (“InformaTrac”), to plaintiff’s current or potential
customers. . DSUF no. 2; FAC ¶¶ 51–194.

     On March 28, 2017, PcVue and Nugent filed a motion to dismiss plaintiff’s
complaint for lack of personal jurisdiction and for failure to state a claim. Dkt. 50. On
May 8, 2017, the Court denied the motion to dismiss. Dkt. 53.

       On March 30, 2018, defendants filed a motion for terminating sanctions. Dkt. 154
(“Term. Mot.”). Defendants alleged that, during depositions, they became aware that
plaintiff improperly omitted certain documents and emails from plaintiff’s discovery
disclosures. Id. at 1. Defendants further claimed spoliation, alleging (1) that plaintiff
wrongfully accelerated the rate at which plaintiff deleted emails from its server after
plaintiff anticipated this litigation, resulting in the loss of relevant documents, and (2) that
plaintiff and its investigator, Alan Davis, failed to preserve and produce emails and other
 
CV-8962 (04/18)                      CIVIL MINUTES - GENERAL                            Page 3 of 15 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                      REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.
 
documents pertaining to Davis’ investigation of defendants’ software. Id. at 3, 5 – 8.
The Court denied defendants’ motion on April 30, 2018. Dkt. 194 (“April Order”) at 12.
However, the Court ordered the extension of fact discovery for the limited purposes of
determining plaintiff’s compliance with its discovery obligations and for the recovery of
plaintiff’s missing emails. Id. at 10. The Court also ordered that all future disputes
concerning plaintiff’s compliance with discovery orders should be addressed to the
Magistrate Judge. Id. at 11.

     On April 13, 2018, defendants filed a motion for partial summary judgment. Dkt.
178. On June 25, 2018, the Court denied defendants’ motion for partial summary
judgment. Dkt. 256.

      On April 13, 2018, defendants filed a motion to exclude plaintiff’s expert, Erik
Laykin. Dkt. 181. The Court denied defendants’ motion to exclude plaintiff’s expert.
Dkt. 256.

       On July 13, 2018, defendants file a new motion for sanctions for spoliation. Dkt.
271 (“Sanc. Mot”). Defendants argued that plaintiff failed to comply with this Court’s
April 30 Order, which caused “overwhelming prejudice” to defendants. Id. at 1, 17. On
August 20, 2018, the Magistrate Judge granted in part and denied in part defendants’
motion. Dkt. 307 (“Sanc. Order”). The Magistrate Judge found that plaintiff and its
counsel “wholly failed to preserve relevant evidence” and that plaintiff failed to comply
with this Court’s April 30, 2018 order. Id. at 15, 18 – 20. Accordingly, having found
that spoliation of electronic materials occurred, the Magistrate Judge awarded defendants
monetary sanctions, pursuant to Federal Civil Procedure Rule 37. Id. at 23, 27. The
Magistrate Judge found that monetary sanctions, as opposed to defendants’ request for
dismissal, was appropriate under Rule 37, particularly given the policy favoring
disposition of litigation on the merits. Id. at 27 – 28.

      Now before the Court are the seven motions in limine filed by plaintiff and
defendants.

III.     LEGAL STANDARD
       A motion in limine is “a procedural device to obtain an early and preliminary
ruling on the admissibility of evidence.” Goodman v. Las Vegas Metro. Police Dep’t,
963 F. Supp. 2d 1036, 1046 (D. Nev. 2013). Trial courts have broad discretion when
 
CV-8962 (04/18)                    CIVIL MINUTES - GENERAL                          Page 4 of 15 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                       REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.
 
ruling on such motions. See Jenkins v. Chrysler Motor Corp., 316 F.3d 664, 664 (7th
Cir. 2002). Moreover, such rulings are provisional and “not binding on the trial judge”
on the court. Ohler v. United States, 529 U.S. 753, 758 n.3 (2000). “Denial of a motion
in limine does not necessarily mean that all evidence contemplated by the motion will be
admitted at trial. Denial merely means that without the context of trial, the court is
unable to determine whether the evidence in question should be excluded.” Ind. Ins. Co.
v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004).
IV.      DISCUSSION
         A.       Plaintiff’s Motion in Limine To Exclude Expert Testimony Regarding
                  The Dissimilarity Of The Parties’ Source Codes

        Plaintiff asks the Court to exclude any testimony, evidence, or argument that
defendants’ expert, Cory Plock, may offer at trial with respect to any comparison,
similarity, or dissimilarity of the parties’ source codes for the software at issue in this
litigation. MIL 1 at 2.

        Defendants provided seven different code “snapshots” of InformaTrac, dated
between April 12, 2016 and November 17, 2017, for Plock’s review. Dkt. 180–5, Plock
Expert Report ¶ 13. Plaintiff argues that in Plock’s opening report dated January 19,
2018, Plock did not address the first six versions of InformaTrac and failed to compare
any of these versions to plaintiff’s source codes. Id. Plaintiff argues that “each of those
first six versions of defendants’ source code, its production, marketing and demonstration
by defendants, is a separate copyright infringement of [p]laintiff’s copyrighted software,”
and as such, Plock’s failure to compare any of those first six versions to plaintiff’s
software “renders his conclusions legally defective and inadmissible.” Id. at 3–4 (citing
Sega Enterprises Ltd. v. Accolade, Inc., 977 F.2d 1510 (9th Cir. 1992)). Plaintiff argues
that the admission of Plock’s testimony on the issue of similarity would be “overly
prejudicial to [p]laintiff, would substantially confuse the jury, and should be excluded
under FRE 403,” particularly because any testimony on whether the first six versions of
the source code are similar to TME would be without factual or legal basis. Id. at 5.




 
CV-8962 (04/18)                       CIVIL MINUTES - GENERAL                           Page 5 of 15 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                     REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.                     2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title                        MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                                 INC. V. KRISTOPHER HUGHES, ET AL.
 
       In opposition, defendants argue that plaintiff failed to meet and confer in violation
of Local Rule 7–3.1 Opp’n 1 at 5. Next, defendants argue that insofar as plaintiff raises a
genuine issue with respect to the snapshots that Plock reviewed, such an issue would go
to the weight and not to the admissibility of his expert opinion. Id. at 1, 3–4.

       Nevertheless, defendants also argue that Plock’s analysis [REDACTED]. Id. at 1–
2 (citing Plock Expert Report ¶ 13). Defendants assert that plaintiff’s own expert, Erik
Laykin, failed to perform the kind of comparison that plaintiff alleges is missing from
Plock’s report. Id. at 3. Defendants contend that in the five reports Laykin submitted,
[REDACTED].

      As an initial matter, the Court notes that Plock explained [REDACTED] See Dkt.
180–5 ¶ 13. In a declaration submitted in support of defendants’ opposition to the instant
motion, Plock further explains that [REDACTED]. Dkt 295, Declaration of Cory Plock
(“Plock Declaration”) ¶¶ 3–7. As such, Plock asserts [REDACTED]. Id. ¶ 8.

      The Court also observes that plaintiff’s expert, Eric Laykin, [REDACTED]. See
Dkt. 215–1 ¶¶ 10–11. Laykin alleges that defendants [REDACTED].2 Id. Therefore, the
record does not demonstrate—and Laykin allegedly could not verify—[REDACTED].

                                                            
1
       The Court declines to deny plaintiff’s motion for failure to comply with L.R. 7–3,
although it (1) admonishes all parties to abide by the Local Rules in future proceedings,
and (2) warns all parties that failure to meet and confer prior to filing motions constitutes
grounds for denial of a motion or imposition of other monetary or non-monetary
sanctions. See id.
2
       [REDACTED], it appears that plaintiff sought printouts of portions of these
snapshots in a request for production before the Magistrate Judge. Dkt. 158. Judge
Stevenson denied plaintiff’s request, ordering instead that defendant provide plaintiff
with limited portions of printed source code, which was ordered to include
“representative portions from all seven versions of the InformaTrac source code.” See
dkt. 163. In the event that plaintiff was dissatisfied with Judge Stevenson’s order,
plaintiff did not seek review of that order before this Court. Furthermore, in the event
that plaintiff was dissatisfied with defendants’ labeling—or lack thereof—of the printouts
ultimately provided, such that plaintiff was unable to identify which “snapshots” the
printouts were from, plaintiff did not move to compel this identifying information from
defendants.
 
CV-8962 (04/18)                                                CIVIL MINUTES - GENERAL   Page 6 of 15 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                     REDACTED CIVIL MINUTES – GENERAL             ‘O’
         Case No.                2:16-cv-08962-CAS-KSx             Date  January 15, 2019
         Title                   MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                                 INC. V. KRISTOPHER HUGHES, ET AL.
 
       Given the foregoing, to the extent Plock will testify as to the opinions set forth in
his expert report, including the reasons that he did not review or compare the prior
snapshots, his testimony will be allowed. However, it remains unclear as to whether
plaintiff will seek to advance a theory of intermediate copying.3 While this theory may
be late and subject to exclusion, the record does not enable the Court to reach any
conclusion as to the viability of the theory at this juncture. To the extent intermediate
copying becomes an issue in this case, then defendants’ expert may be able to provide
detailed testimony to rebut claims of intermediate copying. Inasmuch as none of these
contentions has been set forth by the parties, the Court reserves judgment on the present
motion and DENIES it without prejudice.

              B.             Plaintiff’s Motion In Limine To Exclude Expert Testimony Regarding
                             The Similarity Of The Nonliteral Elements Of The Parties’ Software

       Plaintiff next requests that the Court exclude any testimony, evidence, or argument
that Plock may offer at trial regarding any comparison, similarity, or dissimilarity of any
of the nonliteral elements of the parties’ respective software programs. MIL 2 at 2.
Plaintiff argues that Plock’s report fails to analyze any of the screenshots of the parties’
software, and instead [REDACTED]. Id. at 3.

       In opposition, defendants contend that plaintiff’s motion should be denied insofar
as plaintiff never met and conferred with defendants in violation of Local Rule 7–3.4
Opp’n 2 at 1. Defendants also argue that Plock [REDACTED]. Id. at 3 (citing Dkt. 180–
6, Plock Rebuttal Report ¶¶ 8–38). Defendants further argue that even if Plock had
ignored the screenshots, his choice as a well-credentialed and informed software expert to
analyze certain evidence and not others goes to the weight, not the admissibility, of his
opinions. Id. at 4 (citing Wang v. Chinese Daily News, Inc., No. 05-cv-1498, 2007 WL
4355187, at *1 (C.D. Cal. Aug. 3, 2007)).

      The Court has reviewed Plock’s rebuttal report, see Dkt. 180-6, and observes that
[REDACTED]. Id. ¶¶ 24–38. As such, the Court DENIES plaintiff’s motion to exclude
any testimony, evidence, or argument that Plock may offer at trial regarding any
                                                            
3
      As the Court noted in its June 25, 2018 order, the “viability of plaintiff’s
intermediate copying theory remains undetermined.” Dkt. 256 at 23.  
4
      As noted in supra, the Court declines to deny plaintiff’s motion for failure to
comply with L.R. 7–3.
 
CV-8962 (04/18)                                                CIVIL MINUTES - GENERAL    Page 7 of 15 
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                       REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.
 
comparison, similarity, or dissimilarity of the nonliteral elements of InformaTrac and
TME.

         C.       Plaintiff’s Motion In Limine To Preclude Evidence And Argument
                  Regarding Spoliation Of Evidence And Sanctions
       Plaintiff next moves to preclude all evidence and argument concerning the
Magistrate Judge’s order finding spoliation of evidence and awarding sanctions, along
with evidence of other discovery disputes. MIL3 at 3. Plaintiff argues that it has already
paid sanctions for spoliation, and that “to allow defendants to continue to raise these
issues before the jury would mislead the jury and unduly prejudice [plaintiff].” Id. at 5.
Plaintiff also argues that this evidence does not address the merits of the case. Id. at 3 –
4. In opposition, defendants clarify that they do not seek an adverse inference
instruction, but “simply want to be able to present evidence to the jury of plaintiff’s
spoliation, so the jury may draw its own conclusions about what that means.” Opp’n 3 at
2. Defendants argue that the Advisory Committee Notes to Rule 37(e) expressly allow
parties to “present evidence to the jury concerning the loss and likely relevance of
information.” Id. (quoting Advisory Committee Note to 2015 Amendment).

       Spoliation is “the destruction or significant alteration of evidence, or the failure to
preserve property for another’s use as evidence, in pending or future litigation.” Kearney
v. Foley & Lardner, LLP, 590 F.3d 638, 649 (9th Cir. 2009). Rule 37(e) of the Federal
Rules of Civil Procedure establishes the necessary findings to support certain curative
measures for spoliation of electronically stored information. Fed. R. Civ. P. 37. This
Rule was amended in 2015 to “foreclose[] reliance on inherent authority or state law to
determine when certain measures should be used” to address spoliation of electronically
stored information. See Fed. R. Civ. P. 37(e), Advisory Committee Note to 2015
Amendment. Instead, Rule 37(e) provides the following:

         (e) Failure to Preserve Electronically Stored Information. If electronically stored
         information that should have been preserved in the anticipation or conduct of
         litigation is lost because a party failed to take reasonable steps to preserve it, and it
         cannot be restored or replaced through additional discovery, the court:

                  (1) upon finding prejudice to another party from loss of the information, may
                  order measures no greater than necessary to cure the prejudice; or

 
CV-8962 (04/18)                         CIVIL MINUTES - GENERAL                            Page 8 of 15 
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                       REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.
 
                  (2) only upon finding that the party acted with the intent to deprive another
                  party of the information’s use in the litigation may:

                        (A) presume that the lost information was unfavorable to the party;

                        (B) instruct the jury that it may or must presume the information was
                        unfavorable to the party; or

                        (C) dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e).

       As defendants note, the Advisory Committee Notes to Rule 37(e) specify that
while adverse inference instructions or dismissal are only warranted where a party “acted
with the intent to deprive,” Rule 37(e)(2) “would not prohibit a court from allowing the
parties to present evidence to the jury concerning the loss and likely relevance of
information and instructing the jury that it may consider that evidence, along with all the
other evidence in the case, in making its decision.” Fed. R. Civ. P. 37(e), Advisory
Committee Note to 2015 Amendment. However, the Court finds that defendants
misinterpret in what instances a party may present such evidence. The Notes explain
that, “these measures” – namely the ability to present evidence of the loss to the jury –
“would be available under subdivision (e)(1) if no greater than necessary to cure
prejudice.” Id. (emphasis added). Accordingly, a parties’ ability to present such
evidence of spoliation is permissible as a curative remedy under Rule 37(e)(1), as needed
to cure prejudice. Id.

       The cases that defendants cite illustrate that presenting evidence of spoliation to
the jury is a remedy, not an automatic right, under Rule 37(e). In Nuvasive, Inc. v.
Madsen Med., Inc., No. 13-CV-2077 BTM (RBB), 2016 WL 305096 (S.D. Cal. Jan. 26,
2016), the parties were permitted to present evidence of spoliation because it was the
curative remedy for the spoliation found appropriate and awarded by the NuVasive court.
As the court explained, “[i]nstead of giving an adverse inference instruction, the Court
will allow the parties to present evidence to the jury regarding the loss of electronically
stored information and the likely relevance of that information, and will instruct the jury
that the jury may consider such evidence along with all other evidence in the case in
making its decision.” Id. at 3 (emphasis added). The same was true in Matthew Enter.,
Inc. v. Chrysler Grp. LLC. No. 13-CV-04236-BLF, 2016 WL 2957133, at *5 (N.D. Cal.

 
CV-8962 (04/18)                          CIVIL MINUTES - GENERAL                         Page 9 of 15 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                     REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.                     2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title                        MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                                 INC. V. KRISTOPHER HUGHES, ET AL.
 
May 23, 2016) (allowing defendant to “present evidence and argument about [plaintiff’s]
spoliation of customer communications” as a curative remedy for plaintiff’s spoliation).5

       In this case, the Magistrate Judge awarded monetary sanctions as a curative
remedy for plaintiff’s spoliation. Sanc. Mot. at 27 – 28. Defendants did not file a motion
for reconsideration of the Magistrate Judge’s finding. At this juncture, the Court will not
allow defendants to inform the jury of Magistrate Judge’s finding of sanctions and “to
present evidence to the jury of plaintiff’s spoliation.” Opp’n 3 at 2. It would be improper
to provide an additional remedy, in addition to the sanction awarded by the Magistrate
Judge.
        Accordingly, to the extent that plaintiff seeks to exclude evidence regarding the
Magistrate Judge’s spoliation finding and sanction, plaintiff’s motion is GRANTED.
Importantly, however, while the Court hereby excludes any evidence of the Magistrate
Judge’s spoliation finding and sanctions award, that does not preclude defendants from
identifying for the jury any missing documents that may pertain to plaintiff’s claim. At
trial, defendants are also entitled to inquire into plaintiff’s document retention policies,
changes to those policies, as well as into plaintiff’s failure to comply with plaintiff’s own
document retention policies and the reasons for this lack of compliance. This information
is relevant to the merits and burden of persuasion of this case. Plaintiff’s may also make
inquiries concerning plaintiff’s document retention policies, changes to those policies, as
well as to plaintiff’s failure to comply with plaintiff’s own document retention policies,
and the reasons for this lack of compliance.




                                                            
              5
        Defendants also cite In Clear-View Techs., Inc. v. Rasnick, No. 13-CV-02744-
BLF, 2015 WL 3453529 (N.D. Cal. May 29, 2015), in support of their position that they
may present evidence of spoliation. Opp’n at 4. However, in that case, the court found
evidence of document deletion was admissible pursuant to the Federal Rule of Evidence
401 because it was relevant to merits of the conspiracy alleged in that case. Id. at 2
(“Evidence that Mr. Berg destroyed evidence regarding his conduct is undoubtedly
probative of Mr. Berg's consciousness of guilt regarding the alleged conspiracy.”). Here,
defendants have alleged no comparable conspiracy claim against plaintiff.
 
CV-8962 (04/18)                                                CIVIL MINUTES - GENERAL   Page 10 of 15 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                       REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.
 
         D.       Plaintiff’s Motion In Limine To Preclude Evidence Of Expert Opinions
                  And Testimony Not Disclosed In Discovery
      Pursuant to Federal Rule of Civil Procedure 37, plaintiff moves to preclude expert
opinions and testimony from defendants’ experts that have not been disclosed in
defendants’ Rule 26 reports. MIL 4 at 2. Plaintiff identifies no specific testimony for the
Court to exclude, but identifies two expert reports from defendants’ expert Dr. Cory
Plock, the January 19, 2018 report and the February 20, 2018, and argues that no other
reports and/or opinions should be allowed. Id. at 3 – 4. In response, defendants do not
contest that future reports should be excluded, but note that plaintiff omitted a declaration
provided by Plock on July 30, 2018. Opp’n at 1. Defendants filed the declaration in
conjuncture with defendants’ opposition to plaintiff’s second motion in limine, and
defendants argue that because Plock provided this declaration “during the discovery
process or in writing,” defendants may use this information at trial. Opp’n 4 at 4 (citing
Fed. R. Civ. Pro. 26(e)(1)(A)).

       As a preliminary matter, although plaintiff does not expressly contest the
admissibility of Plock’s July 30, 2018 Declaration, the Court first concludes that
defendants may rely on the declaration at trial. Dkt. 286 (“Plock Decl.”). Although it
was filed after the expert report cut-off of April 12, 2018, this declaration does not appear
to present new opinions about the source code, but primarily clarifies Plock’s prior
reports, explaining more details about his methodology. Id. Additionally, under Rule 37,
a party may use information or witnesses which it failed to disclose under Rule 26 where
“the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Here,
plaintiff has not alleged that it has suffered any harm from Plock’s July Declaration, and
in light of the fact that the declaration was filed nearly seven months in advance of trial,
the Court finds that plaintiff cannot allege any prejudice. Had plaintiff felt the need, it
could have requested an opportunity to depose Plock after receiving Plock’s declaration.
It did not.

       With regard to plaintiff’s instant motion to preclude future expert disclosures, the
Court first underscores that the expert disclosures filed pursuant to Rule 26 govern the
opinions and testimonies that the experts in this case will offer. However, as noted, Rule
37 and Rule 26 permit an expert of offer undisclosed evidence in certain circumstances.
See Fed. R. Civ. P. 37(c)(1); 26(a)(1)(A)(i) & (3)(A). The Court thus finds that
plaintiff’s motion in limine is premature. Without specific offerings of new evidence, the
Court cannot deduce what future expert evidence may or may not be admissible under the
 
CV-8962 (04/18)                       CIVIL MINUTES - GENERAL                        Page 11 of 15 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                       REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.
 
Federal Rules. Moreover, “motions in limine should rarely seek to exclude broad
categories of evidence, as the court is almost always better situated to rule on evidentiary
issues in their factual context during trial.” Colton Crane Co., LLC v. Terex Cranes
Wilmington, Inc., No. CV 08-8525 PSG (PJWx), 2010 WL 2035800, at *1 (C.D. Cal.
May 19, 2010). Accordingly, plaintiff’s motion in limine is DENIED without prejudice.

         E.       Defendants’ Motion In Limine To Exclude Expert Testimony Not
                  Previously Disclosed By Plaintiff’s Expert Erik Laykin
        Defendants similarly move to preclude testimony from plaintiff’s expert Erik
Laykin that has not been disclosed pursuant to Rule 26. MIL 5 at 5. Plaintiff responds
that it does not anticipate offering additional opinions from Laykin, except in the event
that Laykin must rebut any new evidence offered defendants’ witnesses. Opp’n 5 at 4.

      The Court repeats that the Rule 26 disclosures will govern the expert opinions and
testimony offered in this case. However, given the possibility of appropriate exceptions
to Rule 26 disclosures, the Court finds defendants’ motion premature, and accordingly
DENIES the motion without prejudice.

         F.       Defendants’ Motion In Limine To Exclude Any Testimony By Or
                  Reference To Evidence Obtained By Alan Davis
      In their next motion in limine, defendants move to exclude all evidence obtained
through the investigation led by Alan Davis, a private investigator retained by plaintiff,
and to exclude Davis’ testimony. MIL 6 at 1. Defendants argue that evidence from
Davis’ investigation should be excluded because Davis violated the California Rule of
Professional Conduct 4.2 when Davis assumed the identify of a potential customer for the
purpose of gaining information and admissions from defendants. Id. Defendants also
argue that the evidence acquired by Davis should be excluded because Davis worked as
an investigator without a license. Id. 4.

      In opposition, plaintiff notes that the Magistrate Judge previously found that Davis
did not require a license for the informal investigation he conducted. Opp’n 4 (citing
Dkt. 106 (“Disc. Order”) at 4). Moreover, plaintiff notes that defendants’ motion is
overly-broad because it does not identify specific evidence to exclude, and plaintiff
argues that defendants could have, and should have, sought this relief from the Magistrate
Judge when defendants argued for complete dismissal. Id. at 2. “The InformaTrac
Defendants’ effort to have the Court order now, without sufficient factual or legal
 
CV-8962 (04/18)                      CIVIL MINUTES - GENERAL                        Page 12 of 15 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                      REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.
 
foundation, relief which they could have but did not request from Magistrate Judge
Stevenson, [is] highly inappropriate.” Id. at 3.

       As an initial matter, while defendants continue to argue that evidence obtained by
Davis should be excluded on the grounds that he was an unlicensed investigator, the
Court notes that the Magistrate Judge previously concluded that there was no licensing
requirement. Disc. Order at 4 (“[N]either party cites any authority from this circuit
holding that an informal undercover investigation such as occurred here in the context of
this intellectual property litigation requires a private investigator’s license and the Court
is aware of none.”). Neither party sought review of the Magistrate Judge’s order.

       California Rule of Professional Conduct 4.2, the “no-contact rule,” provides that
“[i]n representing a client, a lawyer shall not communicate directly or indirectly about the
subject of the representation with a person the lawyer knows to be represented by another
lawyer in the matter, unless the lawyer has the consent of the other lawyer.” CA ST RPC
Rule 4.2. While the California Rules of Professional Conduct Rule govern lawyers, and
while Davis is not an attorney, under Rule 5.3, a lawyer is responsible for the conduct of
a non-lawyer if the lawyer, inter alia, directs and/or ratifies the unethical conduct of the
non-lawyer. CA ST RPC Rule 5.3(2). As defendants note, the Magistrate Judge
previously heard allegations of Davis’ violation of the no-contact rule. See Disc. Order at
3. The Magistrate Judge found that plaintiff’s attorney knew of Davis’ pretextual
conversations with defendants’ sales team, and stated that “the Court [had] serious
concerns whether a possible breach of the no-contact rule occurred when Davis contacted
represented parties—whether at the direction of Plaintiff’s counsel or simply with his
knowledge.” Id. at 2. She also acknowledged defendants’ request to exclude evidence
obtained by Davis, but declined to do so. Id. at 23 (“Defendants contend that if a breach
of the no-contact rule occurred, the ‘proper remedy, at least, would be to exclude any
information that Davis obtained through his improper and unlicensed contacts.’ (Motion
at 15). However, an order to exclude evidence is not the same as finding a waiver of the
attorney client privilege and is also not the subject of the pending Motion.”).

      This Court also declines to exclude the evidence obtained by Davis and his
testimony. On the record before the Court, there is insufficient evidence to sustain a
finding that an ethical violation occurred. See In re Morse, 11 Cal. 4th 184, 206 (1995),
as modified (Nov. 16, 1995) (noting that disciplinary findings require clear and
convincing evidence). While the Magistrate Judge previously found that plaintiff’s
 
CV-8962 (04/18)                      CIVIL MINUTES - GENERAL                         Page 13 of 15 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                       REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title          MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                   INC. V. KRISTOPHER HUGHES, ET AL.
 
counsel must have been aware of Davis’ investigation, disc. order at 21, she did not
conclusively find that an ethical violation occurred, and defendants present no evidence
that plaintiff’s counsel’s retained and/or directed Davis.

      In addition, even if the alleged ethical violation occurred, defendants’ requested
remedy would be overly-broad and improper. Defendants have an affirmative duty to
produce some relevant evidence, pursuant to its Rule 26 discovery obligations. See Fed.
R. Civ. P. 26(1)(ii). The Court, therefore, could not parse what evidence obtained from
Davis’ investigation would otherwise have been required to be produced by defendants.
It would be impossible to draw the line.

       Accordingly, defendants’ motion to exclude evidence obtained by and testimony
from Davis is DENIED. However, as indicated at oral argument, defense counsel may
ask Davis questions, to the extent relevant, regarding Davis’ work, the instructions he
received from plaintiff and/or plaintiff’s counsel, and Davis’ conversations with
plaintiff’s counsel. Still, to the extent that defense counsel aims to establish unethical
conduct, the Court remains disinclined to strike evidence, particularly in light of the fact
that there was no motion to review the Magistrate Judge’s prior rulings on this topic. The
Court also notes that if it were to consider a motion to strike, the Court would be required
to conduct a mini trial on whether particular evidence acquired during Davis’
investigation was also properly obtained through another source, which would unduly
delay proceedings at trial.

         G.       Defendants’ Motion In Limine To Exclude Witnesses And Evidence Not
                  Disclosed
       In its final motion in limine, defendant moves to exclude all witnesses and
evidence plaintiff failed to disclose pursuant to Rule 26. MIL 7 at 2 (“[A]ny information
subject to plaintiff’s disclosure obligation which has not been disclosed must be
excluded.”). Plaintiff argues that the Court should not broadly rule to exclude evidence
because, in certain circumstances, plaintiff may still present evidence in accordance with
the federal rules. Opp’n 7 at 4 (noting that Rule 26(a)(1)(A)(i) & (3)(A) exempts
evidence for impeachment from the initial and pretrial disclosure requirements).

      The Court recognizes that plaintiff may present impeachment and rebuttal evidence
in accordance with the Rule 26 and Rule 37. Otherwise, the Court hereby GRANTS

 
CV-8962 (04/18)                      CIVIL MINUTES - GENERAL                        Page 14 of 15 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                      REDACTED CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:16-cv-08962-CAS-KSx             Date  January 15, 2019
    Title         MANUFACTURING AUTOMATION AND SOFTWARE SYSTEMS,
                  INC. V. KRISTOPHER HUGHES, ET AL.
 
defendants’ motion to exclude all witnesses and evidence not disclosed in accordance
with the parties’ scheduling order.

V.       CONCLUSION
       In accordance with the foregoing, the Court DENIES plaintiff’s motions in limine
(1) to exclude expert testimony regarding the dissimilarity of the parties’ source codes;
(2) to exclude expert testimony regarding similarity of the nonliteral elements of the
parties’ software; and (3) to preclude evidence of expert opinions and testimony not
disclosed in discovery.

       The Court GRANTS plaintiff’s motion to preclude evidence and argument
regarding spoliation of evidence and sanctions. However, without referencing the
spoliation finding and sanctions, defendants may provide an offer of proof at oral
argument concerning any evidence it seeks to present about missing emails and/or
documents.

      The Court DENIES defendants’ motion in limine to exclude expert testimony not
previously disclosed by plaintiff’s expert Erik Laykin.

       The Court GRANTS defendants’ motion to exclude witnesses and evidence not
disclosed, provided that such witnesses and evidence are not exempted by initial and
pretrial disclosure rules under Rule 26 and Rule 37.

         IT IS SO ORDERED.

                                                                                 00              :     00 
                                                Initials of Preparer                            CMJ 




 
CV-8962 (04/18)                    CIVIL MINUTES - GENERAL                                             Page 15 of 15 
